Citation Nr: 1720746	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability (other than lung cancer), to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1969 to July 1971 and in the United States Air Force from February 1974 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

In August 2009, the Board remanded the case to schedule the Veteran for a video conference hearing before the Board.  In January 2010, the Veteran was notified by letter that he was scheduled for a video conference hearing in March 2010.  The Veteran failed to appear for the March 2010 hearing and no response was received by the Veteran regarding his hearing request.  Once the case was returned to the Board, the case was remanded for additional evidentiary development in August 2014.  In February 2016, the Board remanded the issue of entitlement to service connection for a respiratory disability and decided the remaining issues on the merits.  The case has been returned to the Board for further appellate review.

The Board notes that the issue of entitlement to service connection for lung cancer as due to exposure to contaminated water at Camp Lejeune was raised by the Veteran in a June 2015 statement and denied on the merits in December 2014 and May 2016 VA rating decisions.  The Veteran was notified of this action and of his appellate rights in a May 10, 2016 letter, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the May 2016 VA rating decision is final and that issue is not currently on appeal before the Board.  See 38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

Since the case was readjudicated in a March 2016 supplemental statement of the case (SSOC), additional VA treatment records dated from June 2015 to May 2016 were obtained and associated with the record.  Since these records are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim on appeal.

The appeal is REMANDED to the AOJ.  


REMAND

Pursuant to the February 2016 Board remand, the Veteran's diagnoses of COPD and asthma were noted, as documented in a May 2006 VA treatment record and December 2014 VA examination report.  In the remand directive, the AOJ was instructed to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any respiratory disability, to include COPD and asthma.  In response, the Veteran was afforded an additional VA examination and medical opinion in March 2016.  The March 2016 VA examiner rendered an adequate medical opinion regarding the etiology of the Veteran's diagnosis of COPD; however, concluded "the Veteran does not have a diagnosis of asthma" thus no opinion was provided.

In light of the February 2016 remand directive and the Veteran's additional respiratory diagnosis of asthma during the appeal period since October 2006, as documented in VA treatment records dated from May 2006 to February 2007, the Board finds the March 2016 VA medical opinion is incomplete.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from the March 2016 VA examiner (or a suitable substitute if that examiner is unavailable) to determine the nature and etiology of the Veteran's respiratory diagnosis of asthma.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of asthma rendered in VA treatment records dated from May 2006 to February 2007 (even if since resolved), had onset during service or caused by events/incurrences during military service.  An explanation and rationale for the opinion expressed must be provided.  

2.  Then, the AOJ should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




